People v Elliot (2016 NY Slip Op 08022)





People v Elliot


2016 NY Slip Op 08022


Decided on November 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2016

Friedman, J.P., Sweeny, Saxe, Kapnick, Gesmer, JJ.


2342 3550/12 1735/13 1765/13

[*1]The People of the State of New York, Respondent, 
vDatwan Elliot, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jody Ratner of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Dmitriy Povazhuk of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from judgments of the Supreme Court, Bronx County (Ralph A. Fabrizio, J.), rendered September 23, 2015,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed.
ENTERED: NOVEMBER 29, 2016
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.